Case: 1:19-cr-00024-MRE pest Mr EdastsanRsteRage: 1 of 1 PAGEID #: 594

 

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. _ 1:19cr24
Vv. ( J. Barrett ; M.J. Litkovitz )
DESSALINES SEALY,
Defendant.
CRIMINAL MINUTES before
Magistrate Judge Karen L. Litkovitz
Courtroom Deputy: Arthur Hill —
Court Reporter: Official Reporter, ef uv (ie lL/e (fer
Date/Time: April 24, 2019 at 2:00 PM resect

United States Attorney: Ebuae luwa Tai Wg Defendant Attorney: Jeet Rubeastedey _Cot A-

[ X] Initial Appearance Hearing on [] Complaint; [X] Indictment; [] Information; or [] petition for probation / supervised release [] Rule
5(c)(3) out of 3 /] pretrial release violation; [] Other matters
[ ] €ounsel present

efendant informed of his / her rights

efendant provided copy of charging document
[ ] Government moves for defendant to be detained pending detention hearing
[ ] Financial affidavit presented to the Court/Defendant
[] Counsel appointed. = FPDor_ CJA

 

Detention Hearing: [ ] Defendant to be detained pending trial pursuant to pretrial detention order
Plaintiff Witness Defendant Witness
[]OR  [] Secured with [ ] Electronic Monitor [ ] Other
Special Conditions of Release: [ ] Pretrial/Probation Supervision [ ] Drug testing & Treatment [ ] maintain employment & verify
[ ] refrain from alcohol [ ]narcotic drugs unless prescribed [ Juse of firearms [ ] Travel Restricted to
[] [] []
[]

Preliminary Exam: [ |] Probable Cause foynd; [ ] not found; [] waived; [ ] bond continued/denied
AUSA Witnesses: St Defendant Witnesses:

AUSA Exhibits: Defendant Exhibits:

 

 

 

 

 

 

[ ]Preliminary Exam Hearing set
[ ] Case to proceed before the Grand Jury
[ ] Case set for Arraignment

 

Arraignment sanainane or ff Information or [] Superseding Indictment:
Defendant waives reading of: ‘in []Info []IndictRead  [] Info Read
Defendant pleads: [ ] GUILTY OT GUILTY

[ ] Case referred to Probation Department for Presentence Report

[ ] Sentencing set for

Kee to proceed before Judge l jar ree

[ ] Statement of Agent

 

 

Removal Hearing (Rule 40):

[ ] Defendant waives Identity Hearing. [ ] Defendant waives Preliminary Examination
[ ] Commitment to Another District Ordered (Rule 40), remove to
[ ] Case set for a
[ ] Statement of Agent

Remarks: - a intecmed of - is 4 bet-to be resenteel by ceunsel - A grasted

the r; bet -~fe re Almself ta Mmectt
- oad Sot ia § New YerK 03 Cent mestter: y) SO ef Ohio.

 

 

 
